Exhibit 10.8

English Translation of Settlement Agreement

Party A: Sentaida Tire Company Limited
Party B: Sentaida Rubber Co. Ltd.
Party C: Dongsen Tire Co., Ltd.



Sentaida Tire Company Limited directly and indirectly owns the following
companies: Qingdao Free-Trade-Zone Sentaida International Trade Co. Ltd.,
Zhongsen International Company Group Limited, Zhongsen Holdings Co., Ltd. and
Qingdao Sentaida Tires Co., Ltd. As of December 31, 2008, Party A had
receivables from Party B in an amount of $32,963,259 and Party A’s payable to
Party C was $19,696,210. Through friendly consultation, Party A, Party B and
Party C have reached the following agreement: 

Party B assumes Party A’s liabilities to Party C, which offsets equivalent
amount of Party B’s payables to Party A.  

This Agreement is made in three (3) originals and each Party should hold one
original. This Agreement becomes effective once it is signed by the Parties.

 



Party A:     Party B:     Party C     /s/ Long Qin     Seal     Seal    
December 31, 2008     December 31, 2008     December 31, 2008    



 

